Citation Nr: 1015317	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-22 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Fayetteville, Arkansas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private ambulance transportation on March 25, 
2008.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Fayetteville, 
Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran seeks reimbursement for medical care received via 
ambulance at his residence.  The Veteran was found 
unconscious in his bathroom and treated for hypoglycemia 
related to his non-service-connected diabetes mellitus.  
After regaining consciousness, the Veteran declined 
ambulatory transport to a medical facility.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations). Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the Veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the Veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the Veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The Veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the Veteran's liability to the 
provider;

(i) The Veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of Veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the 
criteria listed above precludes VA from paying unauthorized 
medical expenses incurred at a private facility.  See 
38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

The VAMC, applying § 1725, denied the Veteran's claim for 
reimbursement for the ambulatory treatment finding the 
treatment was not conducted within a hospital or similar 
facility holding itself out as providing urgent or emergency 
care to the public.  38 C.F.R. § 17.1002(a).  

The VAMC focused the denial and analysis solely on this 
element and, therefore, the claims folder does not contain 
sufficient information with regard to whether the other 
elements are met. 

Most significantly, it is unclear from the claims folder 
whether, at the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA health care 
system and had received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment.  38 
C.F.R. § 17.1002(e).  The VAMC is asked to consider all 
elements of the Veteran's reimbursement claim and provide 
documentation indicating whether the Veteran was enrolled 
in the VA health care system as of March 25, 2008. 

Accordingly, the case is REMANDED for the following action:

1. The VAMC/AMC should confirm whether the 
Veteran was enrolled in the VA health care 
system and had received medical services 
under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of the March 25, 2008 emergency 
treatment as required under  38 C.F.R. § 
17.1002(e).  All efforts to confirm this 
information, including follow-up requests, 
if appropriate, should be fully 
documented, and any confirmation of VA 
health care system enrollment should be 
documented in the claims folder.

2.  The VAMC should indicate whether the 
Veteran has no coverage under a health 
plan contract for payment of 
reimbursement, in whole or in part, for 
the treatment received on March 25, 2008.

3.  Then readjudicate the claim for 
entitlement to reimbursement for 
unauthorized private medical expenses on 
March 25, 2008 under 38 U.S.C.A. § 1725 
(West 2002) considering and discussing all 
elements needed to substantiate the claim.  
If the decision remains adverse to the 
Veteran in any way, provide him with a 
supplemental statement of the case that 
discusses all relevant laws and 
regulations, the evidence considered, and 
the bases for the decision.  Then, return 
the case to the Board for its review, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


